Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Amended and Restated 2012 Stock Award Plan of Kona Grill, Inc. of our reports dated March 12, 2015, with respect to the consolidated financial statements of Kona Grill, Inc. and the effectiveness of internal control over financial reporting of Kona Grill, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Phoenix, Arizona August 4, 2015
